DETAILED ACTION
	This is the first office action on the merits of the instant application, which was filed April 16, 2021, claiming the benefit of US Provisional Application Ser. No. 63/011,127, filed April 16, 2020.  The application contains Claims 1-12.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harvey (US 2016/0171894 A1).
Harvey teaches, according to claim 1, a system, comprising: a lead vehicle; and a pod vehicle disposed behind the lead vehicle, wherein the lead vehicle is configured to protect the pod vehicle from a potential impact to a front portion of the pod vehicle, wherein the lead vehicle is configured to be autonomously driven, and wherein the lead vehicle and the pod vehicle form a heterogenous group of vehicles (Harvey, at least Fig. 33 and para. [0185], “FIG. 33 shows the high speed escort of a VIP vehicle. A VIP vehicle to be escorted at high speeds 460 is accompanied by an ordinary (non-autonomous) escort vehicle 461 and an autonomous escort vehicle 470. The autonomous escort vehicle can be equipped with any of the sensory and communication systems described in other figures. These vehicles are proceeding at a high rate of speed to deliver the VIP vehicle on a multi-lane highway. The four lanes directed in the direction being traveled are shown 440. An advance group of 3 autonomous control vehicles 471 is clearing an environmental vehicle 463 from the lanes to be traveled by the high speed motorcade. These advance vehicles can be equipped with various devices to communicate with vehicles to be herded out of the way such as bullhorns, flashing lights, electronic signboards with messages such as “get to Right,” or with more sophisticated communication equipment when environmental vehicles are required to be prepared to receive messages. The advance control vehicles as well as the escort autonomous vehicle are in some embodiments in communication with central control systems when these exist and can have sensors to report conditions and modify their behavior.”).

Claims 2-3 and 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2019/098434 A1 (citations refer to equivalent US 2020/0349850 A1 to Park et al.).
Park et al. teaches, according to claim 2, a system, comprising: 
a lead vehicle (Park et al., Fig. 10, vehicle 1010); a following vehicle (Park et al., Fig. 10, vehicle 1040); and 
a pod vehicle disposed between the lead and the following vehicle (Park et al., Fig. 10, vehicle 100), wherein the lead vehicle is configured to protect the pod vehicle from a potential impact to a front portion of the pod vehicle, wherein the following vehicle is configured to protect the pod vehicle from a potential impact to a rear portion of the pod vehicle (Park et al., at least para. [0295], “As an embodiment, a first other vehicle 1010 can be allocated with a front area 1015 as a sensing range and a fourth other vehicle 1040 can be allocated with a rear area 1045 as a sensing range.”), wherein the lead and following vehicles are configured to be autonomously driven, and wherein the lead vehicle, the pod vehicle and the following vehicle form a heterogenous group of vehicles.
Regarding claim 3, the system further comprises a side vehicle disposed adjacent to a side portion of the pod vehicle, wherein the side vehicle is configured to protect the pod from a potential impact to a side portion of the pod vehicle, and wherein the side vehicle is configured to be autonomously driven (Park et al., Fig. 21, vehicles 2120, 2130, including their respective sensors).
Regarding claim 7, the lead vehicle is further configured to protect the pod vehicle from a potential impact to a side portion of the pod vehicle (Park et al., at least Fig. 19, lead vehicle 1920, sensor sweep extends to protect against a potential side impact on pod vehicle 1930).
Regarding claim 8, the following vehicle is further configured to protect the pod vehicle from a potential impact to a side portion of the pod vehicle (Park et al., at least Fig. 19, following vehicle 1910, sensor sweep extends to protect against a potential side impact on pod vehicle 1930).

Park et al. teaches, according to claim 9, a system, comprising: a lead vehicle (Park et al., Fig. 18, vehicle 1810); a following vehicle (Park et al., Fig. 18, vehicle 1840, 1850); and a plurality of pod vehicles disposed between the lead and the following vehicle (Park et al., Fig. 18, vehicle 100, 1860), wherein the lead vehicle is configured to protect one or more of the pod vehicles from a potential impact to a front portion of each of the one or more pod vehicles, wherein the following vehicle is configured to protect one or more of the pod vehicles from a potential impact to a rear portion of each of the one or more pod vehicles (Park et al., Fig. 18, the respective lead and following vehicles include sensors to protect against potential front and rear impacts), wherein the lead and following vehicles are configured to be autonomously driven, and wherein the lead vehicle, the plurality of pod vehicles and the following vehicle form a heterogenous group of vehicles.
Regarding claim 10, the lead vehicle is further configured to protect one or more of the pod vehicles from a potential impact to a side portion of each of the one or more pod vehicles (Park et al., at least Fig. 19, lead vehicle 1920, sensor sweep extends to protect against a potential side impact on pod vehicle 1930).
Regarding claim 11, the following vehicle is further configured to protect one or more of the pod vehicles from a potential impact to a side portion of each of the one or more pod vehicles (Park et al., at least Fig. 19, following vehicle 1910, sensor sweep extends to protect against a potential side impact on pod vehicle 1930).
Regarding claim 12, the system further comprises a side vehicle disposed adjacent to a side portion of one or more of the pod vehicles, wherein the side vehicle is configured to protect the one or more pod vehicles from a potential impact to a side portion of each of the one or more pod vehicles, and wherein the side vehicle is configured to be autonomously driven (Park et al., Fig. 21, vehicles 2120, 2130, including their respective sensors).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. in view of Salter et al. (US 2018/0099602 A1).
Regarding claim 4, Park et al. does not expressly teach, the system further comprising: a shielding element attached to the lead vehicle and the following vehicle, the shielding element configured to protect the pod vehicle from at least one of rain or sunlight. Salter et al. teaches in the art of autonomous vehicles (Para. [0001]) and teaches a shielding element attached to a vehicle (Para. [0003]) regarding an autonomous vehicle, which includes a plurality of sales bins positioned on a side of the vehicle. An awning is configured to deploy from the vehicle over the sales bins), the shielding element configured to protect the pod vehicle from at least one of rain or sunlight (Para. [0003]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Park et al. with the shielding element of Salter et al. for the purpose of providing shade from one autonomous vehicle to the pod vehicle to shade the participants therein by controlling the position of the vehicles as well as the deployment of a shade.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. in view of Ferguson et al. (US 2019/0025819 A1).
Regarding claim 5, Park et al. teaches that the vehicle could be a car or motorcycle (para. [0059], but does not expressly teach, as Ferguson teaches, wherein the pod vehicle can be a bicycle (Ferguson et al., at least para. [0199], “As used herein, the terms “platooning,” “convoying,” and like terms, are used to indicate or refer to a grouping of vehicles (such as a vehicle and a car, truck, van, motorcycle, or bicycle, etc.) traveling in close proximity to one another on roads or pathways.”).  It would have been obvious to incorporate the teaching of Ferguson et al. related to vehicle treatment equivalence of a car and bicycle into the system of Park et al., as a combination of prior art elements in a known manner with an expectation of predictable results. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Regarding claim 6, Park et al. does not expressly teach, where Ferguson teaches an electronic display mounted to the vehicle (Ferguson et al., at least para. [0085], “The vehicle 101 may further comprise an auxiliary solar power system to provide back-up emergency power or power for minor low-power sub-systems. In some embodiments, each vehicle of the fleet is configured with one or more power sources, such as battery, solar, gasoline, or propane. In some embodiments, the vehicle 101 further comprises a digital display for curated content comprising advertisements, marketing promotions, a public service notification, an emergency notification, or any combination thereof.”).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to specify a second electronic display mounted to the pod vehicle and a third electronic display mounted to the following vehicle to collectively display a single image or a single video, since a mere duplication of essential working part of device involves only routine skill in the art.  The motivation for doing so would be to enlarge the advertisement via multiple display technology as is well known in the art. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD J. WALLACE whose telephone number is 
(313) 446-4915.  The examiner can normally be reached on Monday-Friday, 8 a.m. to 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/DONALD J WALLACE/Primary Examiner, Art Unit 3665